                                      Case
                                       Case3:20-cv-00289-MMD-CLB
                                             3:20-cv-00289-MMD-CLB Document
                                                                    Document12-1 Filed 08/04/20
                                                                             15 Filed  08/03/20 Page
                                                                                                Page 12 of
                                                                                                        of 910



                                     WILLIAM J. GEDDES
                                 1 Nevada Bar No. 6984
                                     KRISTEN R. GEDDES
                                 2 Nevada Bar No. 9027
                                     THE GEDDES LAW FIRM, P.C.
                                 3 1575 Delucchi Lane, Suite 206
                                     Reno, Nevada 89502
                                 4 Phone: (775) 853-9455
                                     Fax: (775) 299-5337
                                 5 Email: Will@TheGeddesLawFirm.com
                                     Email: Kristen@TheGeddesLawFirm.com
                                 6 Attorneys for Plaintiff Donna Bateson
                                 7                             UNITED STATES DISTRICT COURT
                                 8                                     DISTRICT OF NEVADA
                                 9 DONNA BATESON, an individual,                        CASE NO.: 3:20-cv-00289-MMD-CLB
                                10                                 Plaintiff,
                                11 vs.
                                                                                              STIPULATED PROTECTIVE ORDER
                                12 RENOWN HEALTH, a domestic nonprofit                                  Regarding
1575 Delucchi Lane, Suite 206




                                     corporation.
 The Geddes Law Firm, P.C.




                                13                                                           CONFIDENTIALITY OF DOCUMENTS
    Phone 775-853-9455
       Reno, NV 89502




                                                                   Defendants.                  PRODUCED IN LITIGATION
                                14
                                15
                                16          Pursuant to Federal Pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 26(f) and
                                17 U.S. District Court of Nevada Rule (“Local Rule”) 26-1(e), the parties through their respective counsel,
                                18 hereby submit the following Stipulated Protective Order.
                                19 I.       RECITALS
                                20          WHEREAS: the parties to the above-captioned litigation anticipate that discovery will require
                                21 the parties to disclose records and information that are confidential and sensitive, including because
                                22 such records are anticipated to include the parties’ private employment records and private medical
                                23 records; and
                                24          WHEREAS: the parties seek to protect and prevent the improper dissemination of such
                                25 confidential and private records and information to third parties, during the course of litigation and after
                                26 the litigation has ended;
                                27 / / /
                                28 / / /


                                                                                    1
                                      Case
                                       Case3:20-cv-00289-MMD-CLB
                                             3:20-cv-00289-MMD-CLB Document
                                                                    Document12-1 Filed 08/04/20
                                                                             15 Filed  08/03/20 Page
                                                                                                Page 23 of
                                                                                                        of 910




                                 1 II.      STIPLUATION
                                 2          THEREFORE: the parties, by and through their respective counsel of record, hereby stipulate
                                 3 and request the Court issue an Order (“Stipulated Protective Order”), protecting the confidential nature
                                 4 of certain records and information as may be produced during the course of the above-captioned matter,
                                 5 as follows:
                                 6          1.      If any person or entity, whether or not a party to the instant action, produces or receives
                                 7 answers to interrogatories, or documents or other things, which the producing or receiving person or
                                 8 entity considers in good faith to be “Confidential Information,” as defined in § II(3)(A)(I) infra; or
                                 9          2.      If there is deposition testimony which any person or entity, whether or not a party to the
                                10 instant action, believes in good faith contains “Confidential Information,” as defined in § II(3)(A)(I)
                                11 infra; or
                                12          3.      Third parties produce information which the third parties or the parties to this matter
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 assert in good faith is confidential, the following procedure shall govern pursuant to Federal Rule of
    Phone 775-853-9455
       Reno, NV 89502




                                14 Civil Procedure (“Fed. R. Civ. P.”) 26 (c) et. seq.:
                                15                  A.     Any documents (and the contents thereof), things or information falling within
                                16 the definition of “Confidential Information,” set forth in § II(3)(A)(I) infra, that are produced may be
                                17 designated and marked, in whole or in part, without regard to whether redactions are made,
                                18 “Confidential” by the party producing the documents or information, at the time the documents are
                                19 delivered to or made available for inspection by any party;
                                20                        I.       “Confidential Information” includes, but is not limited to: (a)
                                21 employment records of any employees or former employees of any party; (b) confidential notes,
                                22 memoranda, and statements regarding non-party employees; (c) confidential information concerning
                                23 the discipline and/or termination of non-party employees and former employees; (d) the production of
                                24 information or documents proprietary to any party, including by way of example and not limitation, tax
                                25 records, financial statements; (e) other private information of any party or non-party to the present
                                26 litigation, including consumer records, e.g., phone bills; (f) financial records and business records of
                                27 any person or entity, whether a party or non-party to the present litigation; and (g) medical records,
                                28 including medical bills and psychological records, and medical information of any person, whether a


                                                                                    2
                                      Case
                                       Case3:20-cv-00289-MMD-CLB
                                             3:20-cv-00289-MMD-CLB Document
                                                                    Document12-1 Filed 08/04/20
                                                                             15 Filed  08/03/20 Page
                                                                                                Page 34 of
                                                                                                        of 910




                                 1 party or non-party to the present litigation.
                                 2                  B.      If a party produces to another party items that contain Confidential Information
                                 3 as defined above, that party may designate one or more documents, or a portion of a document, as
                                 4 “Confidential” when producing that document to the other party. Such designation shall be made by
                                 5 marking, stamping or typing the word “Confidential” on each page of the document at the time it is
                                 6 produced to the receiving party’s counsel;
                                 7                  C.      Any party may designate deposition testimony as “Confidential” by orally
                                 8 making such a designation on the record either at the commencement of the deposition, at the time the
                                 9 testimony is given, and/or before the end of that day's questioning. Following such a designation, the
                                10 court reporter shall mark “Confidential” on the transcript or the portion thereof containing the
                                11 “Confidential” testimony. Aside from the witness, no person shall attend any portion of any deposition
                                12 containing testimony regarding Confidential Information except the parties and counsel for the parties
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 unless such person agrees to abide by this Order. Any court reporter who transcribes testimony in this
    Phone 775-853-9455
       Reno, NV 89502




                                14 action at a deposition shall agree, before transcribing any such testimony, that all testimony containing
                                15 Confidential Information is and shall remain Confidential and shall not be disclosed except as provided
                                16 in this Order and that copies of any transcript, reporter’s notes or any other transcription records of any
                                17 such testimony will be retained in absolute confidentiality and safekeeping by such shorthand reporter
                                18 or delivered to attorneys of record;
                                19                  D.      In addition, documents or items produced by one party may be designated
                                20 “Confidential” by the other party, i.e., the receiving party, by:
                                21                        I.       marking the document, in whole or in part, “Confidential” in the same
                                22 manner as stated above; and
                                23                       II.       then forwarding a copy of the marked document back to the producing
                                24 party;
                                25                  E.      In this regard, the receiving party seeking the “Confidential” designation may
                                26 designate, by number, each document it believes should be “Confidential”;
                                27                  F.      If the receiving party has no objection to the “Confidential” designation made by
                                28 the producing party, the receiving party may either expressly notify the producing party or allow the


                                                                                    3
                                      Case
                                       Case3:20-cv-00289-MMD-CLB
                                             3:20-cv-00289-MMD-CLB Document
                                                                    Document12-1 Filed 08/04/20
                                                                             15 Filed  08/03/20 Page
                                                                                                Page 45 of
                                                                                                        of 910




                                 1 fourteen calendar-day objection period (set forth below) to lapse. Where there has been no written
                                 2 objection made, once a document or item has been produced and designated as provided herein to the
                                 3 receiving party, the document or item shall be treated as “Confidential,” respectively, pursuant to this
                                 4 Stipulated Protective Order, until further order of the Court;
                                 5          4.      The following protocol shall apply in the event of an objection to a designation of
                                 6 “Confidential”:
                                 7                  A.     If there is an objection to the “Confidential” designation, the party so objecting
                                 8 must notify the other party in writing of both the objection and the grounds for the objection within
                                 9 fourteen calendar days from the date the designation was made or the document(s)/item(s) received,
                                10 whichever is later, and the procedure in § II(4)(B) infra, shall apply;
                                11                  B.     If the parties do not agree that the documents, information or testimony should
                                12 be treated as confidential, the parties shall attempt to resolve the issue by meeting and conferring. If a
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 resolution does not occur, either party may file a motion with the Court to resolve the dispute. Such
    Phone 775-853-9455
       Reno, NV 89502




                                14 motion must be filed within 30 calendar days of receipt of the written objection to the designation,
                                15 unless stipulated otherwise by counsel. If an objection has been raised, the documents, testimony
                                16 and/or information at issue shall be governed by § II (3)(A)-(F), inclusive, of this Stipulated Protective
                                17 Order, and treated and regarded as “Confidential” from the date of disclosure and/or production until
                                18 the dispute is resolved informally by the parties or a final order is issued by the Court resolving the
                                19 dispute. In the event of such motion, the parties having entered into this Stipulation and the existence
                                20 of the Court's Order entered thereon shall not affect the burden of proof on any such motion, nor
                                21 impose any burdens upon any party that would not exist had this Stipulated Protective Order not been
                                22 entered;
                                23                  C.     The parties are not precluded from seeking an extension to the time periods
                                24 described above in Paragraphs A & B.
                                25          5.      A document or testimony, or portion, summary, or abstract thereof, that is to be treated
                                26 “Confidential” pursuant to this Stipulated Protective Order shall not be disclosed to any persons other
                                27 than the parties, counsel of record for the parties, attorneys, legal assistants and clerical personnel
                                28 employed by them, and other persons to whom disclosure is necessary for the purposes of this


                                                                                    4
                                      Case
                                       Case3:20-cv-00289-MMD-CLB
                                             3:20-cv-00289-MMD-CLB Document
                                                                    Document12-1 Filed 08/04/20
                                                                             15 Filed  08/03/20 Page
                                                                                                Page 56 of
                                                                                                        of 910




                                 1 litigation. (This allows disclosure to the officers, directors, employees or former employees of the
                                 2 parties, persons requested by counsel for any party to furnish technical or expert service or to give
                                 3 expert testimony with regard to the subject matter of the document(s), item(s) or expert testimony for
                                 4 the trial of this action). However, each such person to whom a party makes such disclosure shall read
                                 5 this Stipulated Protective Order and acknowledge in writing that he/she is fully familiar with the terms
                                 6 hereof and agrees to comply with, and be bound by, this Stipulated Protective Order until modified by
                                 7 either further order of the Court or agreement of all the affected parties;
                                 8          6.      Nothing herein shall be deemed to restrict the right of the producing party to use its own
                                 9 Information that it has designated as Confidential as it chooses. Nothing in this Stipulated Protective
                                10 Order requires either party to produce Information the party believes is privileged or otherwise non-
                                11 discoverable. By entering into this Stipulated Protective Order, the parties do not waive any right to
                                12 object to any discovery request, to the admission of evidence on any ground, to seek further protective
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 order, or to seek relief from the Court from any provision of this Stipulated Protective Order.
    Phone 775-853-9455
       Reno, NV 89502




                                14          7.      The inadvertent unintentional disclosure by a party of Confidential information,
                                15 regardless of whether the information was so designated at the time of disclosure, shall not be deemed a
                                16 waiver in whole or in part of a party’s claim of confidentiality, either as to the specific information
                                17 disclosed or as to any other information relating thereto or on the same or related subject matter. The
                                18 failure to designate any document, material, or information as Confidential in accordance with this
                                19 Stipulated Protective Order at the time it is produced or disclosed does not preclude a party from later
                                20 seeking to designate a document, material, or information as Confidential. If a party discovers that it
                                21 inadvertently produced materials containing Confidential information without marking them as such in
                                22 accordance with this Stipulated Protective Order, the party may provide written notice to the receiving
                                23 party that the materials should be treated as Confidential information in accordance with this Stipulated
                                24 Protective Order. Upon receipt of such notice, the receiving party must treat such materials as
                                25 Confidential information, and upon receipt of materials properly marked as Confidential, must return or
                                26 destroy the unmarked materials and must reasonably ensure that others to whom the unmarked
                                27 materials were disclosed have not retained copies. No party shall be deemed to have violated this
                                28 Stipulated Protective Order by failing to maintain the confidentiality of material during a time when


                                                                                    5
                                      Case
                                       Case3:20-cv-00289-MMD-CLB
                                             3:20-cv-00289-MMD-CLB Document
                                                                    Document12-1 Filed 08/04/20
                                                                             15 Filed  08/03/20 Page
                                                                                                Page 67 of
                                                                                                        of 910




                                 1 that material has not been designated Confidential information, even where the failure to so designate
                                 2 was inadvertent and where the material is subsequently designated Confidential information. Likewise,
                                 3 any failure to challenge a designation (either due to inadvertence or the gathering or production of
                                 4 additional facts which make the initial designation as Confidential moot or subject to challenge) does
                                 5 not preclude a subsequent challenge so long as the challenge is made in good faith.
                                 6          8.      In accordance with Rule 26(b)(5)(B) of the Federal Rules of Civil Procedure, if
                                 7 information produced in discovery is subject to a claim of privilege or of protection as trial-preparation
                                 8 material, the party making the claim may notify any party that received the information of the claim
                                 9 and the basis for it. After being so notified, the notified party must promptly return, sequester, or
                                10 destroy the specified information and any copies it has; must not use or disclose the information until
                                11 the claim is resolved; must take reasonable steps to retrieve the information if the party disclosed it
                                12 before being notified; and may promptly present the information to the court under seal for a
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 determination of the claim. The producing party must preserve the information until the claim is
    Phone 775-853-9455
       Reno, NV 89502




                                14 resolved. The inadvertent, unintentional disclosure in this litigation by a party of its own designated
                                15 privileged document or information, regardless of whether the information was so designated at the
                                16 time of disclosure, shall not be deemed a waiver in whole or in part of a party’s claim of privilege,
                                17 either as to the specific information disclosed or as to any other information relating thereto or on the
                                18 same or related subject matter. The receiving party upon receiving a privilege log identifying the
                                19 document remains free to challenge any claim of privilege or protection, but shall not make any claim
                                20 that the production of the document was a waiver of any privilege or protection. Moreover, absent a
                                21 ruling that the document or information at issue is not privileged or protected, a receiving party may not
                                22 disclose or make any use whatsoever of the information disclosed in or derived from the document or
                                23 information at issue.
                                24          9.      Anyone seeking to file any “Confidential” documents, testimony, or information or any
                                25 pleadings or memorandum purporting to reproduce or paraphrase all or any portion of such confidential
                                26 material with this Court must first attempt to make such filings confidentially, by seeking to obtain
                                27 prior leave of Court for filing the same under seal. Notwithstanding any agreement among the parties,
                                28 the party seeking to file a paper under seal bears the burden of overcoming the presumption in favor of


                                                                                   6
                                      Case
                                       Case3:20-cv-00289-MMD-CLB
                                             3:20-cv-00289-MMD-CLB Document
                                                                    Document12-1 Filed 08/04/20
                                                                             15 Filed  08/03/20 Page
                                                                                                Page 78 of
                                                                                                        of 910




                                 1 public access to papers filed in Court. NOTE: If the document is filed electronically, the appropriate
                                 2 protocol for that purpose will be utilized. Any motion regarding filing confidential information and
                                 3 motions to seal shall comply with LR IA 10-5 and the requirements of Kamakana v. City and County of
                                 4 Honolulu, 447 F.3d 1172 (9th Cir. 2006). See also, Center for Auto Safety v. Chrysler Group, LLC, 809
                                 5 F.3d 1092, 1097 (9th Cir. 2016).
                                 6          10.    If such application for leave of Court to file any document(s) under seal is denied, then
                                 7 the party who sought leave will be relieved, in that instance only, and only as to such documents for
                                 8 which leave of Court was denied, from complying with this stipulation in relation to that filing;
                                 9          11.    Any documents, testimony, and/or information that has been rendered “Confidential”
                                10 under the parties’ Stipulated Protective Order is to be used only in the above-captioned action, and may
                                11 not be used in any other action or for any other purpose unless the party seeking to make such use has
                                12 acquired the documents, testimony, and/or information from a source independent of the above-
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13 captioned action;
    Phone 775-853-9455
       Reno, NV 89502




                                14          12.    Within 45 calendar days of the entry of the final order concluding this judicial
                                15 proceeding, all “Confidential” documents or things; any copies, summaries, and abstracts thereof; or
                                16 notes relating thereto, shall be returned to the producing party or destroyed by the receiving party
                                17 (including by being shredded), at the option of the receiving party, with proof or attestation of such
                                18 destruction of records being transmitted by the receiving party to the producing party, except as
                                19 otherwise ordered by the Court or stipulated in writing by the parties. Counsel of record shall obtain
                                20 return of such information, things, and/or documents from any person to whom that counsel has made
                                21 available the documents or information produced by the other party designated as “Confidential.”
                                22 Notwithstanding any other language contained in this Order, each party’s counsel of record shall be
                                23 allowed to retain for its files a copy of all pleadings, motions, exhibits, or other papers filed and/or
                                24 lodged with the Court, and of all documents designated by both parties or any non-party as
                                25 “Confidential” and/or summaries or abstracts thereof (including but not limited to documents of any
                                26 type prepared by a party and/or counsel that are subject to the attorney-client privilege and/or the
                                27 attorney work-product doctrine). All such documents and information retained by counsel of record
                                28 must be maintained in a confidential manner and used only in accordance with this Order.


                                                                                   7
                                     Case
                                      Case3:20-cv-00289-MMD-CLB
                                            3:20-cv-00289-MMD-CLB Document
                                                                   Document12-1 Filed 08/04/20
                                                                            15 Filed  08/03/20 Page
                                                                                               Page 89 of
                                                                                                       of 910




                                1          13.    This Stipulated Protective Order may be amended, without prior leave of the Court, by
                                2 the agreement of counsel for the parties in the form of a stipulation and order that shall be filed in this
                                3 case. Nothing herein shall be construed so as to prevent any party from seeking relief from this Order
                                4 at any time; and
                                5          14.    The parties reserve their rights to assert the confidentiality of documents and
                                6 information produced irrespective of their production pursuant to this Stipulated Protective Order.
                                7 Dated: August 3 , 2020.                               THE GEDDES LAW FIRM, P.C.
                                                                                 Electronic Signature Authorized
                                8
                                                                                    /s/ William J. Geddes, Esq.
                                9                                                William J. Geddes, Esq.
                                                                                 Nevada Bar No. 6984
                                10                                               1575 Delucchi Lane, Suite 206
                                                                                 Reno, Nevada 89502
                                11                                               Phone: (775) 853-9455
                                                                                 Fax: (775) 299-5337
                                12                                               Email: Will@TheGeddesLawFirm.com
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                                               Attorneys for Plaintiff
    Phone 775-853-9455
       Reno, NV 89502




                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28


                                                                                  8
                                     Case 3:20-cv-00289-MMD-CLB
                                       Case 3:20-cv-00289-MMD-CLBDocument 12-1
                                                                   Document 15 Filed
                                                                               Filed 08/03/20
                                                                                     08/04/20 Page
                                                                                              Page 10
                                                                                                   9 ofof910



                                     Dated: August 3 , 2020.           SIMONS HALL JOHNSTON PC
                                1
                                2                                      Electronic Signature Authorized
                                3                                         /s/ Sandra Ketner, Esq.          .
                                                                       Sandra Ketner, Esq.
                                4                                      6490 S. McCarran Blvd., Ste. F-46
                                                                       Reno, Nevada 89509
                                5                                      SKetner@SHJNevada.com
                                6                                      Attorney for Defendants.
                                7
                                8
                                     IT IS SO ORDERED.
                                9
                                10
                                     DATED:     August 4, 2020.
                                11
                                12
1575 Delucchi Lane, Suite 206
 The Geddes Law Firm, P.C.




                                13                                     UNITED STATES MAGISTRATE JUDGE
    Phone 775-853-9455
       Reno, NV 89502




                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28


                                                                         9
